Citation Nr: 0928776	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  04-38 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1952 to December 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 2002 and later by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).   

The Board remanded the case in April 2006.  A claim for 
service connection for post-traumatic stress disorder was 
subsequently granted, and is no longer on appeal.  The 
requested development pertaining to the claim for hearing 
loss was completed to the extent possible, and the case is 
now ready for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Bilateral hearing loss was not present in service or for many 
years following active duty separation, and is not causally 
related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed hearing loss and PTSD 
as a result of his experiences in Korea.  Service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, some of the Veteran's records appear to have 
been destroyed in the fire at the National Personnel Records 
Center in St. Louis, Missouri in July 1973.  Under such 
circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the Veteran 's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran testified in support of his claim during a 
hearing held before the undersigned Veterans Law Judge in 
September 2005.  He recounted being exposed to acoustic 
trauma during military training and while in Korea.  He 
stated that his duties involved operation of Anti-aircraft 
weapons, and he stated that he was assigned to an automatic 
weapons battalion.  He denied being treated for hearing loss 
in service, but stated that after returning from service his 
wife told him that he needed a hearing aid.  

The veteran's DD 214 confirms that the veteran had service in 
Korea.  Another service personnel record reflects duties as a 
cannoneer and machine gunner.  Therefore, exposure to 
acoustic trauma in-service is demonstrated.  

Nevertheless, a grant of service connection for bilateral 
hearing loss is not warranted because the preponderance of 
the evidence shows that the Veteran's current hearing loss is 
not related to service.   

The Veteran's available service medical records include the 
report of a separation examination conducted in December 
1953.  The report shows normal clinical evaluation of the 
ears and drums.  Hearing was tested as 15/15 using whispered 
voice and spoken voice tests.  Therefore, the separation 
examination report weighs against the claim.  There is also 
no contemporaneous evidence of hearing loss within a year of 
service.  

The evidence which has been presented also includes a claim 
form filed by the Veteran in October 1965 in which he 
referenced a heart condition and a foot injury, but he did 
not mention hearing loss.  The Veteran first filed a claim 
for disability compensation for hearing loss in August 2001.  
The earliest medical evidence of the presence of hearing loss 
is contained in VA treatment records dated in 2001.  Thus, 
the earliest medical evidence is from many years after 
service, and does not contain any medical opinion linking the 
disorder to service.  

The only medical opinion pertaining to the etiology of 
current hearing loss weighs against the claim.  The report of 
a VA hearing loss examination conducted in May 2009 reflects 
that the examiner reviewed the claims file, and noted that 
the veteran gave a history of having hearing loss that began 
50 years earlier.  Following testing, however, the examiner 
noted that the test results were not reliable and were not 
suitable for rating purposes.  The tests results were 
described as being suggestive of non-organic hearing loss.  
It was noted that there was variability in responses to pure-
tones of up to 15 decibels with retesting, which was more 
that could be expected from test to test variability.  It was 
also noted that the Veteran answered questions and followed 
instructions given at 60 decibels which was inconsistent with 
the 85 decibel speech recognition threshold test results.  It 
was also noted that the testing results were not consistent 
with his observed communication abilities.  Therefore, the 
examiner concluded that "Due to poor reliability of response 
and unsuitable test results for rating purposes, I cannot 
resolve this issue without resort to mere speculation."  The 
Board notes that a grant of service connection may not be 
based on speculation.  See Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  

The Board finds that the evidence demonstrates that the 
Veteran did not incur hearing loss in service.  In weighing 
the evidence of record, the Board finds the normal separation 
examination and the contemporaneous absence of complaints or 
treatment for hearing loss for many years after service to be 
of more probative value than the Veteran's current 
allegations of incurrence made many years after service.  In 
view of the lengthy period after separation from service 
without evidence of findings or diagnosis, this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Finally, the Board notes that 
the only medical opinion weighs against the claim.  The Board 
has considered the statements by the Veteran.  To the extent 
that he alleges a causal connection between his hearing loss 
and active service, he is not competent to offer opinions on 
medical diagnosis or causation.  See Moray v. Brown, 5 Vet. 
App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).  Therefore, the Board may not accept his unsupported 
lay statement as competent evidence as to the issue of 
medical causation.  To the extent that he attempts to 
demonstrate continuity of symptomatology of hearing loss 
since service, such a contention is clearly outweighed.  The 
weight of the evidence is against a finding of incurrence of 
hearing loss during service, shortly thereafter, or as a 
result of noise exposure in service.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in February 2002, May 
2005, April 2006 and June 2009.  The RO specifically informed 
the Veteran of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the Veteran's 
claims has been obtained.  The Veteran's service entrance and 
separation examinations have been obtained, but it has been 
determined that other service medical records were destroyed 
by fire.  This did not result in any prejudice to the Veteran 
in light of his testimony that he did not receive any 
treatment for hearing loss in service.  The record before the 
Board contains post-service treatment records.  The Veteran 
was afforded an appropriate disability evaluation examination 
with respect to his hearing loss claim.  Therefore, the Board 
is satisfied that VA has complied with its duty to assist the 
Veteran in the development of the facts pertinent to the 
claim.

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) 
(harmless error).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


